Exhibit 12.1 Year ended December 31, Six months Ended June 30, Pre-tax income from continuing operations ) Non-cash changes in fair value of convertible debentures and warrants ) ) ) Interest expense 71 Amortization of Capitalized expenses on debt grant 78 Preference security dividend requirements N/A N/A N/A N/A N/A N/A Earnings ) Fixed Charges 71 Ratio of earnings to fixed charges (1) [-] [-] [-] [-] [-] [-] Ratio of earnings to combined fixed charges and preferred share dividends (1) (3) [-] [-] [-] [-] [-] [-] (1) Earnings were insufficient to cover fixed charges by: Euro (in thousands) US Dollar (in millions) (2) (2) Dollar amounts have been translated solely for the convenience of the reader at the following exchange rates: (3) The Company did not have any outstanding preferred shares over the indicated periods.
